UNITED           ST ATES        DISTRICT               COURT
SOUTHERN              DISTRICT            OF NEW               YORK
                                                                        x

CORAL         REALTY,            LLC,     and CORAL                                          DocketNo.:           1:17-cv-01007
CRYST        AL,    LLC,


                                                    Plaintiffs,
                                                                                             DECLARATION                     OF     DAVID         KAREL
                          -against-


FEDERAL            INSURANCE                COMPANY,                                         Judge     Deboral'i        A. Batts


                                                    Defendant.
                                                                            x



            David     Karel,      under      penalty          of perjury          pursuant         to 28 U.S.C.         §1746,      declares      as follow:


              1.          I am a member              of the law         fin'n     Wilkofsky,          Friedman,          Karel     & Cui'ni'nins,        LLC,


counsel       for the Plaintiffs.


              2.          I submit      tl'iis declaration            in opposition            to Defendant's             Motion       to vacate      the


appraisal        award.


            3.            I need to address                the allegation          made      by Defendant           tliat: "After         demanding         that


Federal       not coi'ninunicate           witli      its own         appraiser,         Coral's      executive         participated       directly      in tlie


appraisal."


            4.            My    recollection           of the events            is that recollection             is that the only         demand      was that


Defendant          not direct      and control             its appraiser.          Along      with     sucli    demand        was the acknowledgi'nent


that the law        does not require               tliat    clients     refrain     from      comtnunicating              with    their    appraisers.          Sucli


initial     demand        was made        because,           per Charles           Murray,         wlien       Martin     appeared,        unprepared,          for


the first     appraisal        meeting      Martin           asseited       that he could            not discuss        any figures        with   tlie panel


because       lie, Martin,       had not been provided                      with     authority        to do so fro'in         Defendant.




                                                                                     1
                          In the State court action            Justice       David       Cohen    declared      "that   Mr. Parisi       is inelgible


to serve as a disinterested               appraiser     for Chubb            and that portion          of petitioners"(sic)        motion      is


granted.(        bottom     of page 2 of 3 of Exhibit               "2"      attaclied     hereto).


                          Justice    Cohen's       decision      furtlier        stated: "The     two independent            appraisers     shall


thereafter       follow     the procedure          as set forth      I the insurance            contract     aiid statute."     Id. at page 3.


            7.     AttachedheretoasExhibit"3"aredocumentsproducedbyDefendantintheState


Court     action    bearing         bate stamp numbers             evidencing            tliat tliere were no coverage           issues.


                          In my letter     of March        25, 2015, I asked Chubb                    to advise    is there were coverage


issues,     asked Chubb             to associate    with      Plaintiff,       and noted that Chubb             liad until     then estimated


loss at $15,871.62             (net of tlie deductible            the sum was but $5,871.62.                   (See Ex. "3"        pages     FS


8926-7,      and Defendant's             adjuster's    "Case        Management             Review,         dated Marcli       3, 2014,    FS 7624-


7627 at 7626).


                          Onthatsamepage,FS7625,                           Defendant'sadjusterreferencesP1aintiffsofferto


have Defendant             attend     and inspect      the premises.               Such is contrary         to Defendant's        representations


that Plaintiff       would      not peri'nit       Defendant        to inspect.


Dated:      New York,          New York
             January        30, 2019
                                                                                      WILKOFSKY,               FRIEDMAN,




                                                                           By:        D     VID    B. KAREL
                                                                                      Attorneys        for Plaintiffs
                                                                                      299 Broadway,            Suite 1700
                                                                                      New     York.     New     York    10007
                                                                                      (212)     285-0510


15J125.L77
